Electronically Filed
                                                    Supreme Court
                                                    SCWC-28958
                                                    03-FEB-2014
                                                    08:28 AM



                           SCWC-28958

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I
_________________________________________________________________

  C. BREWER AND COMPANY, LTD., Respondent/Plaintiff-Appellant,

                               vs.

         MARINE INDEMNITY INSURANCE COMPANY OF AMERICA;
        FIREMAN’S FUND INSURANCE COMPANY OF HAWAII; and
                  JAMES RIVER INSURANCE COMPANY,
                Petitioners/Defendants-Appellees,

                               and

        INDUSTRIAL INDEMNITY COMPANY; INDUSTRIAL INSURANCE
 COMPANY OF HAWAII, LTD.; NATIONAL UNION FIRE INSURANCE COMPANY
      OF PITTSBURGH; UNITED STATES FIRE INSURANCE COMPANY;
    LIBERTY MUTUAL INSURANCE COMPANY; TIG INSURANCE COMPANY;
     COLUMBIA CASUALTY COMPANY; THE HOME INSURANCE COMPANY;
   RELIANCE INSURANCE COMPANY; LEXINGTON INSURANCE COMPANY;
  CIGNA PROPERTY AND CASUALTY INSURANCE CO.; PACIFIC EMPLOYERS
       INSURANCE CO., INC.; SCOTTSDALE INSURANCE COMPANY;
    FIRST STATE INSURANCE CO.; KILAUEA IRRIGATION CO., INC.;
        KEHALANI HOLDINGS CO., INC.; STATE OF HAWAI#I; and
              HAWAII INSURANCE GUARANTY ASSOCIATION;
                 Respondents/Defendants-Appellees,

                               and

                        STATE OF HAWAI#I,
        Respondent/Third-Party Plaintiff-Cross-Appellant,

                               vs.

  MARSH USA, INC., Respondent/Third-Party Defendants-Appellees,

                               and
                 KEHALANI HOLDINGS COMPANY, INC.,
        Respondent/Third-Party Plaintiff-Cross-Appellant,

                               vs.

    UNITED NATIONAL INSURANCE COMPANY; COMMONWEALTH INSURANCE
      COMPANY; ALEXANDER HOWDEN LIMITED; INTEGRITY INSURANCE
     COMPANY; HAWAIIAN INSURANCE & GUARANTY COMPANY, LIMITED;
         HOLLAND-AMERICA; INTERNATIONAL INSURANCE COMPANY;
             TRADEWIND INSURANCE COMPANY, LIMITED; and
                 ISLAND INSURANCE COMPANY, LIMITED,
                  Respondent/Third-Party-Appellees.
_________________________________________________________________

         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
               (ICA NO. 28958; CIV. NO. 06-1-0140)

       ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
   (By: Nakayama, Acting C.J., McKenna, and Pollack, JJ., and
Circuit Judge Kubo, in place of Recktenwald, C.J., recused, and
     Circuit Judge Border, in place of Acoba, J., recused)

          The application for writ of certiorari filed on

December 23, 2013 by Petitioner/Defendant-Appellee James River

Insurance Company, is hereby accepted and will be scheduled for

oral argument.

          The parties will be notified by the appellate clerk

regarding scheduling of the oral argument.

          DATED: Honolulu, Hawai#i, February 3, 2014.

Robert J. Romero,                    /s/ Paula A. Nakayama
Anne D. O’Niell, and
Jodie D. Roeca, for                  /s/ Sabrina S. McKenna
petitioner/defendant-
appellee James River                 /s/ Richard W. Pollack
Insurance Company
                                     /s/ Edward H. Kubo, Jr.

                                     /s/ Patrick W. Border